Citation Nr: 1547989	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 18, 2010, for service-connected chondromalacia patella of the left knee with degenerative joint disease. 
 
2.  Entitlement to an evaluation in excess of 30 percent from December 1, 2011 to January 8, 2014, for service-connected residuals of a total left knee arthroplasty.

3.  Entitlement to an evaluation in excess of 30 percent from March 1, 2014, for service-connected residuals of a total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1977 and from February 1989 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO in Wichita, Kansas that in pertinent part, denied an increase in a 10 percent rating for service-connected chondromalacia patella of the left knee with degenerative joint disease.

A videoconference hearing was held in August 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal in January 2011 for additional procedural and evidentiary development.  

In a February 2011 rating decision, the RO granted a temporary total rating for the service-connected left knee disability, based on his left total knee arthroscopy, effective October 18, 2010, with a 30 percent rating effective December 1, 2011.  

The Board remanded the appeal in May 2013 for additional procedural and evidentiary development.  In the latter remand, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).

In an April 2014 rating decision, the RO granted another temporary total rating for the service-connected left knee disability, based on a left knee post-prosthetic replacement, effective January 8, 2014, with a 30 percent rating effective March 1, 2015.  In a June 2015 rating decision, the RO determined that there was clear and unmistakable error in its April 2014 rating decision, with regard to the rating assigned to the left knee disability after his January 2014 knee surgery.  The RO determined that the Veteran's recent left knee revision surgery did not involve implantation of a prosthesis, but rather a polyethylene exchange to treat knee instability.  Thus, the RO reduced the disability rating for the left knee disability to 30 percent disabling from March 1, 2014.

The proper rating for the service-connected left knee disability throughout the rating period is on appeal, and the issues on appeal are as characterized on the first page of this decision.

In its June 2015 rating decision, the Agency of Original Jurisdiction (AOJ) also granted entitlement to a TDIU, effective October 1, 2014.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period prior to October 18, 2010, the Veteran's service-connected chondromalacia patella of the left knee with degenerative joint disease was manifested by pain, range of motion no worse than 0 to 90 degrees, X-ray evidence of arthritis, slight lateral instability, and no evidence of a dislocated or absent semilunar cartilage.

2.  During the period from December 1, 2011 to May 15, 2012, the service-connected residuals of a total left knee arthroplasty were not manifested by severe painful motion or weakness; there was no recurrent subluxation or lateral instability.

3.  During the period from May 16, 2012 to January 8, 2014, the service-connected residuals of a total left knee arthroplasty were manifested by lateral instability analogous to nonunion of the tibia and fibula with loose motion, requiring a brace.

4.  From March 1, 2014, service-connected residuals of a total left knee arthroplasty are not manifested by severe painful motion or weakness; there is no recurrent subluxation or lateral instability.  The residual surgical scars are linear and superficial, are not tender or painful, and do not limit the function of the left knee.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2010, the criteria for an increased rating in excess of 10 percent for chondromalacia patella of the left knee with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2015).

2.  Throughout the period prior to October 18, 2010, the criteria for a separate 10 percent rating based on lateral instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97.  

3.  During the period from December 1, 2011 to May 15, 2012, the criteria for a disability rating in excess of 30 percent for status post total left knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5261, 5257, 5262 (2015).


4.  During the period from May 16, 2012 to January 8, 2014, the criteria for a higher 40 percent rating for the service-connected left TKA have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5261, 5257, 5262 (2015).

5.  For the period from March 1, 2014, the criteria for a disability rating in excess of 30 percent for status post total left knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5261, 5257, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008.  This letter informed him of the type of information and evidence required to substantiate this claim for an increased rating, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected left knee disability had worsened, and of the downstream disability rating and effective date elements of these claims in this letter.  Additional notice was provided in  letters dated in March 2009, November 2010, and February 2014.

He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records and records from the Social Security Administration (SSA), and arranged for multiple VA compensation examinations and medical opinions as to the severity of his left knee disability, in September 2008, May 2012, and April 2015.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In May 2015, he said he had submitted all of his information or evidence, and had no additional information or evidence to submit.

With respect to the claim for an increased rating for a left knee disability only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in April 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected   to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his left knee disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its January 2011 and May 2013 remand orders.  In this regard, the Board directed that SSA records and additional treatment records be obtained, VA examinations be conducted, and the Veteran be contacted in an attempt to obtain relevant private medical records, and this was done.  SSA records and additional VA treatment records have been associated with the claims file and VA examinations have been conducted. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2010 Board hearing.

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When the requirements for a compensable rating are not met, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury, he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel  has additionally held that separate ratings may also be assigned for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Analysis

The Veteran contends that his left knee disability is more disabling than currently evaluated.  

In the December 2008 rating decision on appeal, the RO denied an increase in a 10 percent rating for a service-connected left knee disability, which was then characterized as chondromalacia patella of the left knee with degenerative joint disease.  The instant appeal ensued.  The left knee disability was then rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257.  Prior to October 18, 2010 (the date of a left total knee arthroplasty), the RO has rated the left knee disability as 10 percent disabling.

Since October 18, 2010, the AOJ has recharacterized the left knee disability as left total knee arthroplasty, rated under Diagnostic Code 5055, pertaining to knee replacement (prosthesis).  A 100 percent rating has been assigned from October 18, 2010, and a 30 percent rating from December 1, 2011.

In April 2014 and June 2015 rating decisions, the RO assigned a temporary 100 percent convalescence rating for the service-connected left knee disability, based on a left knee post-prosthetic replacement, effective January 8, 2014, with a 30 percent rating effective March 1, 2014.  

In sum, "staged" ratings have been assigned for the left knee disability, which has been rated as 10 percent disabling prior to October 18, 2010, 100 percent disabling from October 18, 2010, 30 percent disabling from December 1, 2011, 100 percent disabling from January 8, 2014, and 30 percent disabling from March 1, 2014.

Rating Period Prior to October 18, 2010

Service treatment records reflect that in June 1990, the Veteran had a left knee arthroscopy, chondroplasty of patella, and mini-arthrotomy with excision of a patellar osteophyte.  The diagnosis was degenerative joint disease with grade III chondromalacic changes of the patella and patellar osteophytes.

Post-service VA medical records reflect longstanding treatment for arthritis of the left knee, with left knee pain.  A June 2000 X-ray study of the left knee showed mild degenerative joint disease of the patellofemoral joint.  A December 2004 magnetic resonance imaging (MRI) scan of the left knee showed a tear of the posterior horn of the medial meniscus that appeared nondisplaced and age indeterminate, an atypical appearance of the posterior cruciate ligament raising the question of old injury to the structure, medial greater than lateral tibiofemoral compartmental osteoarthritis with no acute bony pathology, joint effusion or loose body formation, and chondromalacia patella involving its medial and lateral facets as well as the apex. 

A June 2005 VA orthopedic surgery note reflects that the Veteran complained of left knee pain and instability when walking.  An October 2006 VA orthopedic surgery note reflects that the Veteran was given his 5th left knee Hyalgan injection.  The Veteran reported that he had received some relief overall, and requested a knee brace.  The diagnostic assessment was mild degenerative changes affecting the medial and patellar compartment of the left knee.  He was not felt to be a candidate for knee arthroscopy and was receiving conservative treatment. 

On VA examination in April 2007, the Veteran had normal gait and weight-bearing.  Range of motion of the left knee was from 0 to 135 degrees, with pain at 130 degrees.  There was no additional range of motion loss on repetitive use.  The examiner indicated that there was no ankylosis, no instability, and no meniscus abnormality.  There was patellar abnormality, specifically subpatellar tenderness.
An X-ray study of the left knee showed degenerative changes that had progressed slightly since 2005.  The diagnosis was progressive degenerative joint disease of the left knee including the patellofemoral joint.  The examiner indicated that chondromalacia patella can only be related to degenerative joint disease of the patellofemoral joint, and opined that this disability had significant effects on occupational activities, specifically pain.

A November 2007 VA emergency room note reflects that the Veteran was seen for severe left knee pain.  On examination, the left knee was painful to mild palpation of the medial joint line and subpatellar area.  No edema or erythema was noted. There was laxity of the anterior cruciate ligament (ACL) with mild pressure (because of pain) as well as the medial collateral ligament (MCL).  Range of motion testing was deferred, but he was able to bend past 90 degrees on active range of motion.  A previous MRI in 2004 was reviewed as well as recent X rays showing meniscus tear and degeneration of the joint.  The diagnostic impression was an arthritic knee with meniscus tear and ligament laxity. 

A subsequent November 2007 VA orthopedic surgery note reflects that left knee range of motion was from 0 to 120 degrees, and his ACL felt stable.  He had medial compartment tenderness to palpation, and pain with varus and valgus flexion and extension.  There was also patellofemoral pain.  The diagnostic assessment was left knee medial compartment degenerative changes.

In an August 2008 letter, the Veteran said that he had worked for Wal-Mart for several years, and had to work freight and help others do the same.  He stated that during the past two years his knee and back disabilities had worsened, and he could no longer do his job.  He said he was also supposed to walk the store and insure that the freight was being put up, and when he walked, he often had to stop to rest his back and knees.  He said that at home, he could no longer mow his lawn, his wife sometimes had to help him out of bed or the bathtub due to his back pain, and when he took a shower, he had to lean against the wall so his knees did not give out on him. 

Lay statements from the Veteran's coworkers were received in August 2008, and are collectively to the effect that pain from the Veteran's knee and back disabilities was affecting his ability to perform his duties at work, including stocking shelves, walking and bending.

On VA examination in September 2008, the Veteran reported that he could no longer perform his job due to progressive worsening of his bilateral knee disabilities, and had increased absenteeism, using his personal time off, and leaving work early for back and knee disabilities.  He treated his pain with Tylenol, ice, and Icy Hot as needed, and a brace at work.  He said he frequently used a brace, could stand for 15 to 30 minutes, and was unable to walk more than a few yards.  He complained of left knee pain, instability, giving way, stiffness, and swelling.  He denied episodes of dislocation, subluxation, or locking.  He reported having severe flare-ups daily.  He said he used an electric wheelchair once or twice on the job.

On examination, he had an antalgic gait, and there was evidence of abnormal weight-bearing.  Range of motion of the left knee was from 0 to 131 degrees, with pain beginning at 130 degrees.  There was no additional range of motion loss on repetitive use.  The examiner indicated that there was crepitus, edema, tenderness, and painful movement of the left knee, as well as subpatellar tenderness.  There was no mass behind the knee, no clicks or snaps, no grinding, no instability, and no meniscus abnormality.  An X-ray study of the left knee showed degenerative changes and narrowing of the medial joint space of the left knee, and no significant interval change since the previous study.  The examiner diagnosed bilateral chondromalacia patella with degenerative joint disease, and opined that this disability had significant effects on occupational activities, specifically pain.

At his August 2010 Board hearing, the Veteran testified that he had constant left knee pain, and he could barely walk now due to his left knee disability.  He said his orthopedic surgeon wanted to replace his left knee five years early, namely next month.  He said he had been wearing a left knee brace for the last five years, but it was hard to work with a brace because he had to get up and down a lot.  He had used a cane for the past four months, and sometimes needed assistance to rise from a seated position.  He said he was currently working but it was hard to perform his job, and there was a lot of bending.  He stocked frozen items at a store.  He said he often had to sit down due to pain, or lean against something.  He said he could only be on his feet for about 15 minutes, maybe more.  He also reported knee instability, and said that his left knee sometimes gave way when he was walking.

An October 2010 VA discharge summary reflects that the Veteran underwent a left total knee arthroplasty (TKA) on October 18, 2010.  During the admission, the Veteran reported that he previously had knee injections, but they were no longer beneficial.  He reported instability in both knees.  On examination prior to surgery, range of motion of the left knee was from 0 to 90 degrees.  

After a review of all of the evidence of record during this period, the Board finds that the left knee disability was manifested by separate and distinct manifestations during this period, and separate ratings will therefore be assigned under different Diagnostic Codes during this period.  

The clinical reports during the period prior to October 18, 2010 do not document that the Veteran's chondromalacia patella of the left knee with degenerative joint disease was productive of functional impairment consistent with limitation of extension to 15 degrees or more or limitation of flexion to 30 degrees or more as required under Diagnostic Codes 5261 and 5260 for a rating in excess of 10 percent at any time during the appeal period prior to October 18, 2010.  In fact, range of motion of the left knee was nearly full on VA examination in April 2007, and was no worse than 0 to 90 on examination during this period, and was generally no worse than 0 to 120 degrees.  See 38 C.F.R. § 4.71, Plate II.  Extension was full throughout this period.  Even considering the effects of pain on motion, there is no probative evidence that pain reduced motion during this period to the extent required for an increased rating in excess of 10 percent under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has primarily contended that an increased rating was warranted for the left knee disability during this period due to severe knee pain.  The Board has considered these contentions.  However, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell, supra.  

In essence, the medical reports on file do not demonstrate the level of loss of motion (in either flexion or extension) necessary for either a higher rating or separate ratings based on limitation of flexion or extension at any time during this portion of the appeal period.  The current 10 percent rating is proper for the left knee disability based on X-ray evidence of arthritis with painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010; Lichtenfels, supra; VAOPGCPREC 9-98. 

The Board has considered the Veteran's lay assertions regarding the severity of his left knee disability and his contention that his knee has occasionally given way.  His statements are competent in regard to reports of symptoms and credible to the extent of the Veteran's sincere belief that his symptoms are more severe than the current rating.  The Board has also considered the Veteran's demonstrated use of a left knee brace during this period.  

During the period prior to October 18, 2010, the Board finds that even though left knee instability was not shown on VA examination in September 2008, since a November 2007 VA emergency room note shows ligamentous laxity of the left knee, a separate 10 percent rating is warranted throughout this period based on knee impairment with slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Board concludes that the instability was no more than slight during this period since lateral instability was not found on VA compensation examinations in April 2007 and September 2008.   

A higher rating is not warranted under any applicable rating criteria prior to October 18, 2010.  Because there continued to be nearly full range of motion of this knee, even considering the arthritic pain, ankylosis of the left knee is not shown.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, Diagnostic Code 5256 does not apply.

Prior to October 18, 2010, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Additionally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  Although a nondisplaced meniscal tear was noted on MRI in 2004, the weight of the evidence fails to demonstrate a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, or symptomatic removal of such, Diagnostic Codes 5258 and 5259 are inapplicable.  The Veteran denied episodes of dislocation, subluxation, or locking on VA examination in September 2008.  There are no other relevant codes for consideration.  

The Board finds that the assigned 10 percent disability rating for the left knee arthritis, and a separate 10 percent rating for the left knee instability adequately reflect the disability picture presented during this period.

Rating Period from December 1, 2011 to January 8, 2014

Since the Veteran underwent a left TKA on October 18, 2010, the left knee disability has been rated under Diagnostic Code 5055, with a 100 percent post-surgical rating until December 1, 2011, after which the disability was rated 30 percent disabling, until January 8, 2014, when a temporary 100 percent rating was assigned until March 1, 2014.

Under Diagnostic Code 5055, a 100 percent rating is assigned for prosthetic replacement of the knee joint for one year following implantation of prosthesis.  Subsequently, a 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee disability is rated by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

VA medical records show that in early October 2011, the Veteran was status post left total knee arthroplasty, and had been doing great from it, but twisted it about a week and a half or so ago, and complained of medial pain.  He said he did not fall on the knee.  He said it had been a little limited because of the swelling.  On examination, the left knee had a well-healed surgical scar from total knee arthroplasty.  There was no warmth, but he had some swelling of the knee and some medial tenderness along the joint line.  An X-ray study of the left knee demonstrated left total knee arthroplasty in good position.   The examiner indicated that no abnormalities were noted, and she did not see an acute fracture on X-ray study.  The diagnostic assessment was a recent twisting injury of the left knee with some swelling, and no acute abnormality.  He said that the Veteran needed time to heal as it had just been a week and a half or so ago. 

VA medical records during this period reflect treatment for right knee complaints, including a right TKA.

In a December 2011 statement, the Veteran said he had pain and numbness of the left knee.

On VA examination in early May 2012, it was noted that the Veteran had bilateral knee disabilities.  He said he could only walk about 50 feet and then started limping.  He reported constant pain in both knees, worse with walking, and said he was unable to kneel or get down on his knees.  He could not mow his yard or ride in a car for long periods of time.  Left knee range of motion was from 0 to 115 degrees, with objective evidence of painful flexion at 100 degrees.  There was no objective evidence of painful extension.  There was no additional limitation of motion after three repetitions of range of motion.  The examiner also stated that there was functional loss after repetitive motion, to include less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was full muscle strength of the left knee.  There was no instability, or patellar subluxation or dislocation of the left knee on examination.  It was noted that the Veteran had pain and numbness of the leg since his left TKA.  The examiner indicated that none of his left knee scars were painful and/or unstable, nor was the total are of the scars greater than 39 square centimeters.  Gait was antalgic and there was bilateral knee pain with walking on toes and heels.  Tandem walking was within normal limits.  He regularly used a cane.  A May 2012 X-ray study of the left knee showed that the prosthesis was stable.  Increased osteolysis was seen in the medial tibial plateau that was nonspecific and could be due to stress shielding.   Other etiologies were not excluded.  There was no periprosthetic fracture and no loosening. 

A May 16, 2012 physical examination performed for SSA by J.G.H., MD, reflects that range of motion of the left knee was from 5 degrees of extension to 120 degrees of flexion.  The patient reported bilateral knee pain.  The examiner indicated that there was 5 degrees of medial and lateral movement of the left knee.

A June 2013 VA outpatient treatment record shows that the Veteran was seen for complaints of bilateral knee disabilities.  It was noted that his left knee had been replaced in October of 2010, and he had a fall in February of 2013.  He complained of popping, instability and stiffness of the knee, primarily instability and stiffness.  He occasionally used a cane.  He said that the knee had bothered him ever since his fall.  On examination of the left knee, he had a well-healed surgical scar medially.  There was no warmth, erythema or sign of infection.  Range of motion was from 0 to 115 degrees.  He was stiff and guarded with checking range of motion.  He had a little bit of tenderness medially and he appeared to open up medially with valgus stress and laterally positive quadriceps active sign on examination. 

On January 8, 2014, the Veteran underwent a left knee arthroplasty revision.  It was noted that the surgery was performed because his left knee had some instability, and it was bothering him.  Prior to the surgery, on examination of the left knee, he had almost full extension, and flexion was to about 130 degrees.  He had laxity with testing of extension and flexion.  He underwent successful left total knee revision with polyethylene exchange.

After a review of the evidence, the Board finds that a disability rating in excess of 30 percent is not warranted for the left knee disability during the rating period from December 1, 2011 to May 15, 2012.  The criteria for a 60 percent rating under Diagnostic Code 5055 are not met during this period, as the evidence does not show that the Veteran's left knee replacement was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Prior to May 16, 2012, a higher rating under Diagnostic Code 5055 is not assignable based upon intermediate degrees of residual weakness, pain, or limitation of motion.  There are no findings of ankylosis; therefore, a rating in excess of 30 percent under Diagnostic Code 5256 is not warranted.  Under Diagnostic Code 5261, a rating in excess of 30 percent requires limitation to 30 degrees of extension.  In the instant case, the Veteran had full extension.  The reported findings do not approximate extension limited to 30 degrees.  Accordingly, a rating in excess of 30 percent is not assignable for limitation of extension based upon functional limitation.  Prior to May 16, 2012, the evidence does not show findings of impairment of the tibia and fibula, or impairment analogous to such, and, accordingly, a rating in excess of 30 percent is not assignable under Diagnostic Code 5262. 

The evidence does not show findings of impairment of the tibia and fibula, but effective from May 16, 2012, the Board finds that there was significant instability of the left knee, analogous to nonunion of the tibia and fibula with loose motion, requiring a brace, and he eventually required surgery for his left knee instability.  Accordingly, an increased rating of 40 percent is assigned under Diagnostic Code 5262 by analogy from May 16, 2012.

From May 16, 2012 to January 8, 2014, the evidence does not show that the Veteran's left knee replacement was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, and the Board finds that the criteria for an even higher 60 percent rating under Diagnostic Code 5055 are not met.

In sum, the Board finds that a higher 40 percent rating is warranted for the service-connected left knee disability from May 16, 2012 to January 8, 2014.

Rating Period from March 1, 2014

An April 2014 X-ray study of the left knee showed stable total knee arthroplasty changes, with no periprosthetic lucency or fracture, and no other acute osseous abnormality.  There was no significant soft tissue swelling or joint effusion. 

A June 2014 VA orthopedic surgery note reflects that the examiner noted that in January 2014, the Veteran underwent a left TKA poly exchange for instability.  Overall he said he was very happy with how the left knee was performing for him.  However, he still felt like it gave out a little bit before he fell 1-1/2 to 2 weeks ago and it might be a little bit worse, but not nearly what it was like prior to his revision.  He said that he felt concerned about this but still is happy with how the left knee is doing for him.  He simply wanted to try a brace when he planned to be active.  He did not use any assistive devices to get around with.  He had some back issues which caused him to limp. The diagnosis was left total knee arthroplasty revision with poly exchange due to instability, on January 8, 2014.  The patient overall was noted to be doing pretty well.  

On VA compensation examination of the left knee in April 2015, the examiner noted that the Veteran underwent a left total knee arthroplasty revision with poly exchange due to instability, on January 8, 2014.  In February 2014, the Veteran twisted his knee but did not fall.  He was evaluated and diagnosed with a valgus-type injury.  He was subsequently seen several weeks later noting significant improvement and continued with his post-operative rehabilitation recovery.  He was seen by orthopedics in July 2014 for follow-up, and he was noted to be doing pretty well.  He had some episodes of it giving out, but nothing like it was before.  He simply wanted to try a brace, which was ordered.  Currently, the Veteran complained of chronic pain and impaired ability to bend the left knee, and wore a knee brace.   The Veteran reported that his knees hurt when he tried to bend over, they cracked constantly, and he could not bend at the knees anymore.  

On examination of the left knee, range of motion was from 0 to 120 degrees.  Pain was noted on flexion, but it did not result in or cause functional loss.   There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions. 

The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Strength of the left knee was full, and there was no reduction in muscle strength.  The Veteran did not have muscle atrophy, and there was no ankylosis.  The examiner indicated that there was no history of recurrent subluxation, lateral instability or recurrent effusion.  On examination, there was no joint instability of the left knee.  Since the left knee surgery in January 2014, he had intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran had surgical scars, but none of these scars were painful or unstable; had a total area equal to or greater than 39 square cm (6 square inches).  It was noted that the Veteran used a brace regularly and a cane occasionally.  An April 2015 X-ray study of the left knee showed no acute abnormality of the left knee, and stable left total knee arthroplasty changes.  There was no evidence of periprosthetic lucency or fracture.

The Board finds that the Veteran did not undergo a prosthetic replacement of his left knee joint on January 8, 2014, but rather a revision of his prior TKA, with poly exchange due to instability.  Hence, a 100 percent rating is not warranted under Diagnostic Code 5055 based on a prosthetic replacement of his left knee joint.

The Board finds that a disability rating in excess of 30 percent is not warranted for the rating period since March 1, 2014.  A higher rating under Diagnostic Code 5055 is not assignable based upon intermediate degrees of residual weakness, pain, limitation of motion.  There are no findings of ankylosis; therefore, a rating in excess of 30 percent under Diagnostic Code 5256 is not warranted.  Under Diagnostic Code 5261, a rating in excess of 30 percent requires limitation to 30 degrees of extension.  In the instant case, the Veteran has full extension of the left knee.  The reported findings do not approximate extension limited to 30 degrees.  Accordingly, a rating in excess of 30 percent is not assignable for limitation of extension based upon functional limitation.  The evidence does not show findings analogous to impairment of the tibia and fibula; accordingly, a rating in excess of 30 percent is not assignable under Diagnostic Code 5262. 

The evidence does not show that the Veteran's left knee replacement is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Accordingly, the criteria for a 60 percent rating under Diagnostic Code 5055 are not met.

In conclusion, the Board finds that a higher rating in excess of 30 percent for service-connected status post left total knee replacement is not warranted during the period from March 1, 2014.  The preponderance of the evidence is against the Veteran's claim for an increased rating during this period.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left knee disability (mainly pain, instability, and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

During the period prior to October 18, 2010, an increased rating in excess of 10 percent for chondromalacia patella of the left knee with degenerative joint disease is denied.
 
Throughout the period prior to October 18, 2010, a separate 10 percent rating for lateral instability of the left knee is granted.

During the period from December 1, 2011 to May 15, 2012, a rating in excess of 30 percent for the service-connected left TKA is denied.

During the period from May 16, 2012 to January 8, 2014, a higher 40 percent rating for the service-connected left TKA is granted.

During the period from March 1, 2014, a rating in excess of 30 percent for the service-connected left TKA is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


